        Case 4:18-cv-00801-MAK Document 135 Filed 11/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JOEL SNIDER                                   : CIVIL ACTION
                                               :
                       v.                      : NO. 18-801
                                               :
 ROBIN ALVAREZ and PSS STEVENS                 :

                                            ORDER

       AND NOW, this 2nd day of November 2020, upon considering Defendants’ Motions to

dismiss (ECF Doc. Nos. 67, 72) the amended Complaint (ECF Doc. No. 28), Plaintiff’s

Oppositions (ECF Doc. Nos. 85, 89), Defendants’ Reply (ECF Doc. No. 108), and for reasons in

the accompanying Memorandum, it is ORDERED Defendants’ Motions to dismiss (ECF Doc.

Nos. 67, 72) are GRANTED in part and DENIED in part:

       1.       The Pennsylvania officials’ Motion (ECF Doc. No. 72) is GRANTED as to:

             a. all claims against Defendants Wetzel, Davis, Jamison, Tice, Caro, Schenk, Wiegle,

Decker, Newmyer and Capozza and they are dismissed;

             b. all claims against Defendants Robin Alvarez and PSS Stevens except for the Eighth

Amendment deliberate indifference claims arising from their alleged failure to provide him with

medical care in response to his mental illness concerns in late 2018;

       2.       Dr. Sheikh’s Motion to dismiss (ECF Doc. No. 67) is GRANTED and she is

dismissed;

       3.       Defendants Alvarez and PSS Stevens shall file an Answer to the amended

Complaint no later than November 18, 2020; and,

       4.       We amend the caption and docket to reflect the remaining claims only against

Robin Alvarez and PSS Stevens.

                                                     __________________________
                                                     KEARNEY, J.
